DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Reference numeral 112.1 is used to denote two different elements - the track cover (see par 0088) and the track connector (see par 0090).  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of columns, plurality of beams, outer skin, and inner skin as recited in claim 5 and utilities under an inner skin as recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0119903 to Rebeil (“Rebeil”). All references are with respect to Rebeil unless otherwise noted. 
Regarding claim 11, Rebeil in Figs. 6A-6E discloses method for configuring a modular dynamic building system, the method comprising: moving a container 14 onto a carriage 106; lifting the container with the container thereon via a crane to be adjacent an opening in a superstructure; moving the container from the carriage into the superstructure; and locking the container to the superstructure (par 0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebeil in view of U.S. Publication No. 2017/0350113 to Fernandes (“Fernandes”). All references are with respect to Rebeil unless otherwise noted. 
Regarding claim 1, Rebeil discloses a modular dynamic building system comprising: a superstructure 12 comprising: a plurality of columns 30; a plurality of beams 32 connected to the columns to form an opening 116 into the superstructure; and a plurality of tracks 104 connected to the superstructure and in the opening; and a container 14 comprising an opening 64 in one side thereof wherein the container 14 slides along tracks 104, 108, 118, and wherein the opening in the container faces into the superstructure.	Rebeil does not disclose a plurality of wheels connected to a bottom surface of the container, wherein the wheels of the container are on the tracks of the superstructure.
Fernandes discloses a modular building system wherein a container 2 with wheels 12 to facilitate sliding of the container along tracks into final position in a superstructure (Fernandes, par 0112). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Rebeil to have a plurality of wheels connected to a bottom surface of the container, wherein the wheels of the container are on the tracks of the superstructure as taught by  to provide the predictable result of facilitating sliding movement of the container along a track.
Regarding claim 2, Rebeil in view of Fernandes discloses a carriage 106 suspended by a crane (par 0067), the carriage being removably connectable to the superstructure, but does not disclose that the crane is on a roof of the superstructure. Fernandes in Fig. 2 further discloses that a crane (Fernandes 4) can be located on a roof of a superstructure. It would have been obvious to place the crane on the roof because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 3, Rebeil in view of Fernandes disclose that the carriage 106 comprises a plurality of tracks 108, the tracks on the carriage corresponding to the tracks in the opening of the superstructure.
Regarding claim 4, Rebeil in view of Fernandes discloses a plurality of track extensions 118, the track extensions being configured to extend the tracks on the carriage to the tracks in the opening of the superstructure.
Regarding claim 12, Rebeil does not disclose that the crane is on a roof of the superstructure. Fernandes in Fig. 2 discloses that a crane (Fernandes 4) can be located on a roof of a superstructure. It would have been obvious to place the crane on the roof because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebeil in view of Fernandes as applied to claim 1 above, and further in view of U.S. Patent No. 9,663,937 to Goldman (“Goldman”).
Regarding claim 5, Rebeil in view of Fernandes does not expressly disclose that the container comprises: a plurality of columns; a plurality of beams; an outer skin covering the columns and beams of the container; and an inner skin on an inner surface of the columns and beams of the container.
Goldman discloses a container that comprises: a plurality of columns (Goldman 17-20); a plurality of beams (Goldman 12-15); an outer skin (Goldman 40) covering the columns and beams of the container; and an inner skin (Goldman 70) on an inner surface of the columns and beams of the container. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 6, Rebeil in view of Fernandes and Goldman does not disclose that the container is 24 feet long and 9 feet high. It would have been an obvious matter of design choice to modify the structure of Rebeil to be 24 feet long and 9 feet high since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a size would provide ample livable space.
Regarding claim 7, Rebeil in view of Fernandes and Goldman discloses a second container 14, wherein the container 14 is a first container, wherein each of the first container and the second container have an open side, the open sides facing each other in an installed configuration in the superstructure (see Fig. 3D).
Regarding claim 8, Rebeil in view of Fernandes and Goldman discloses a connected space 66 between the open side of the first container and the open side of the second container.
Regarding claim 9, Rebeil in view of Fernandes and Goldman discloses that the connected space has a floor, wall panels, and a ceiling.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebeil in view of Fernandes and Goldman as applied to claim 9 above, and further in view of DE1784978 to Poulsen et al. (“Poulsen”).
Regarding claim 5, Rebeil in view of Fernandes and Goldman does not disclose that the first container, the second container, and the connected space together form a single, continuous space. Poulsen discloses that a modular structure can comprising of a first container (Poulsen 12) and a second container (Poulsen 9) and a connected space (between Poulsen 9 and 12) together form a single continuous space. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Combining the two containers would allow creation of a larger livable space.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebeil in view of Fernandes as applied to claim 12 above, and further in view of U.S. Patent No. 2,499,498 to Hammond (“Hammond”).
Regarding claim 13, Rebeil in view of Fernandes does not disclose attaching a plurality of insulating panels around exterior edges of the container in the superstructure.
Hammond discloses a modular building with a superstructure where a plurality of insulating panels (Hammond 15) are attached around exterior edges of a container in the superstructure to create a cohesive external cladding. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed since the elements perform as expected and thus the results would be expected.
Regarding claim 14, Rebeil in view of Fernandes and Hammond discloses that the carriage comprises a plurality of tracks 108 but does not disclose that the container comprises a plurality of wheels fitted in the track. Fernandes discloses a modular building system wherein a container 2 with wheels 12 to facilitate sliding of the container along tracks into final position in a superstructure (Fernandes, par 0112). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Rebeil to have a plurality of wheels connected to a bottom surface of the container, wherein the wheels of the container are on the tracks of the superstructure as taught by  to provide the predictable result of facilitating sliding movement of the container along a track.
Regarding claim 15, Rebeil in view of Fernandes and Hammond discloses installing a second container 14 into the superstructure at a second opening in the superstructure adjacent to the opening.
Regarding claim 16, Rebeil in view of Fernandes and Hammond discloses installing a floor, walls, and a ceiling into a space between the container and the second container.
Regarding claim 17, Rebeil in view of Fernandes and Hammond disclose the container has an opening 64 into the superstructure.
Regarding claim 18, Rebeil in view of Fernandes and Hammond discloses both the container and the second container comprise utilities (par 0057, 72) but does not disclose the utilities are under an inner skin of the container and of the second container. It would have been obvious to place the slot on the center of the tab because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 19, Rebeil in view of Fernandes and Hammond discloses connecting the utilities of the container to building-wide utilities in the superstructure (par 0018).
Regarding claim 20, Rebeil in view of Fernandes and Hammond discloses removing the container from the superstructure (par 0074).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633